                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 MICHAEL WILLIAMS,                              )
                                                )
              Plaintiff,                        )
                                                )
 v.                                             )       No.    3:20-CV-169-CLC-DCP
                                                )
 CPL LANAMIN, CO EARLS, and                     )
 MORGAN COUNTY CORRECTIONAL                     )
 FACILITY,                                      )
                                                )
              Defendants.                       )

                                MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. The Court will address the

filing fee before screening the complaint pursuant to the Prison Litigation Reform Act (“PLRA”).

       I.     FILING FEE

       It appears from the motion for leave to proceed in forma pauperis [Doc. 1] that Plaintiff

lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion [id.] will be GRANTED.

       Because Plaintiff is a prisoner in the Morgan County Correctional Complex (“MCCX”),

he will be ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite

130, Knoxville, Tennessee 37902, as an initial partial payment, whichever is the greater of:

(a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or

(b) twenty percent (20%) of the average monthly balance in his inmate trust account for the six-

month period preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B).




Case 3:20-cv-00169-CLC-DCP Document 4 Filed 04/23/20 Page 1 of 5 PageID #: 26
Thereafter, the custodian of Plaintiff’s inmate trust account shall submit twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the full

filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

paid. 28 U.S.C. § 1915(b)(2).

       The Clerk will be is DIRECTED to send a copy of this Memorandum and Order to the

Warden of MCCCX and the Attorney General for the State of Tennessee to ensure that the

custodian of Plaintiff’s inmate trust account complies with that portion of the PLRA relating to

payment of the filing fee. The Clerk also will be DIRECTED to forward a copy of this

memorandum and order to the Court’s financial deputy.

       II.     SCREENING

               A.      Screening Standard

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson

v. O’Brian, 179 F.3d 1014, 1015–16 (6th Cir. 1999). The dismissal standard articulated by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C.

§§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570). Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a



                                                  2

Case 3:20-cv-00169-CLC-DCP Document 4 Filed 04/23/20 Page 2 of 5 PageID #: 27
less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519,

520 (1972).

       A successful claim under § 1983 requires a plaintiff to establish that he was deprived of a

federal right by a person acting under color of state law. 42 U.S.C. § 1983; Polk Cty. v. Dodson,

454 U.S. 312, 315 (1981).

                B.    Analysis

       In his complaint, Plaintiff alleges that on March 17, presumably in 2020, Defendants

Lanamin and Earls slapped his face “across his ear,” punched him in the kidneys, and choked him

to the point of passing out, thereby causing Plaintiff’s ear to be cut open and his left eye to be

swollen and black, because another prisoner had stolen money from commissary and only Plaintiff

and the person who had stolen the money had their cell pie flaps open [Doc. 1 p. 4]. Plaintiff also

states that on April 14, presumably after Plaintiff had reported this attack, Defendant Lanamin

called him a name, stated that he would not let him use the phone even if he could, and stated that

he hoped Plaintiff would get raped [Id.]. Plaintiff has sued Corporal Lanaham, Correctional

Officer Earls, and MCCX [Id. at 1].

       First, MCCX is not a suable entity under § 1983. See Marbry v. Corr. Med. Serv., No. 99-

6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that “the Shelby County Jail is

not an entity subject to suit under § 1983”). Accordingly, Defendant MCCX will be DISMISSED.

       However, as the complaint allows the Court to plausibly infer that Defendants Lanaham

and Earls may have violated Plaintiff’s constitutional rights, his claims against these Defendants

will proceed.

       III.     CONCLUSION

       For the reasons set forth above:



                                                3

Case 3:20-cv-00169-CLC-DCP Document 4 Filed 04/23/20 Page 3 of 5 PageID #: 28
            1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
               GRANTED;

            2. Because Plaintiff is a prisoner in MCCX, he is ASSESSED the civil filing fee
               of $350.00;

            3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
               filing fee to the Clerk in the manner set forth above;

            4. The Clerk is DIRECTED to mail a copy of this Memorandum and Order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined
               and to the Attorney General for the State of Tennessee, and to provide a copy
               to the Court’s financial deputy;

            5. Even liberally construing the amended complaint in favor of Plaintiff, it fails to
               state a claim upon which relief may be granted under § 1983 as to Defendant
               MCCX and this Defendant is therefore DISMISSED;

            6. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons
               and USM 285 form) for the remaining Defendants;

            7. Plaintiff is ORDERED to complete the service packets and return them to the
               Clerk’s Office within twenty (20) days of entry of this memorandum and order.
               At that time, the summonses will be signed and sealed by the Clerk and
               forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

            8. Plaintiff is NOTIFIED that failure to return the completed service packets
               within the time required may result in dismissal of this action for want of
               prosecution and/or failure to follow Court orders;

            9. Defendants shall answer or otherwise respond to the complaint within twenty-
               one (21) days from the date on which they are served;

            10. If any Defendant fails to timely respond to the complaint, any such failure may
                result in entry of judgment by default; and

            11. Plaintiff is ORDERED to immediately inform the Court and Defendants or
                their counsel of record of any address changes in writing. Pursuant to Local
                Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and the
                other parties to the proceedings of any change in his or her address, to monitor
                the progress of the case, and to prosecute or defend the action diligently. E.D.
                Tenn. L.R. 83.13. Failure to provide a correct address to this Court within
                fourteen days of any change in address may result in the dismissal of this action.




                                              4

Case 3:20-cv-00169-CLC-DCP Document 4 Filed 04/23/20 Page 4 of 5 PageID #: 29
      SO ORDERED.

      ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      5

Case 3:20-cv-00169-CLC-DCP Document 4 Filed 04/23/20 Page 5 of 5 PageID #: 30
